IN THE COURT OF APPEALS OF IOWA

                                  No. 14-1806
                           Filed November 25, 2015


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

LARRY DALE HOMMER,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Warren County, Martha L. Mertz,

Judge.



      Larry Dale Hommer appeals his convictions for conspiracy to manufacture

more than five grams of methamphetamine and conspiracy to deliver more than

five grams of methamphetamine. AFFIRMED.



      Joey T. Hoover of Hoover Law Firm, P.L.L.C., Winterset, for appellant.

      Thomas J. Miller, Attorney General, and Linda J. Hines, Assistant Attorney

General, for appellee.



      Considered by Danilson, C.J., and Vogel and Tabor, JJ.
                                          2


VOGEL, Judge.

       Larry Dale Hommer appeals his convictions for conspiracy to manufacture

more than five grams of methamphetamine and conspiracy to deliver more than

five   grams    of    methamphetamine,    in   violation   of   Iowa   Code   section

124.401(1)(b)(7) (2011). He contends there is insufficient corroboration of his

coconspirators’ testimony and insufficient evidence to support his convictions.

He also challenges the admission of evidence he alleges is exempt from the

public records exception to the hearsay rule.        Finally, he contends his trial

counsel provided ineffective assistance regarding his prior conviction for

conspiracy to manufacture methamphetamine.

       We conclude there is sufficient evidence to corroborate the testimony of

two of Hommer’s accomplices, and this testimony along with other record

evidence is sufficient to support Hommer’s convictions. We further conclude the

challenged evidence was admissible under the business records exception to the

hearsay rule.        Because the record before us is insufficient to allow us to

determine Hommer’s ineffective-assistance-of-counsel claims, we preserve them

for possible postconviction-relief proceedings.

       I.      Background Facts and Proceedings.

       A conspiracy to manufacture and deliver methamphetamine in Warren

County first came to light in 2012, after law enforcement obtained data from the

National Precursor Log Exchange (NPLEx). The NPLEx tracks purchases of

products containing pseudoephedrine, an ingredient used in the manufacture of

methamphetamine.         An analysis of the NPLEx data revealed that the “top

pseudoephedrine buyer” in Warren County was Randy Crow.
                                        3


      Randy Crow and his brother, Rodney Crow, own neighboring cabins in an

area referred to as “Crow Park.”      Law enforcement conducted a two-week

surveillance of Crow Park and noticed a pattern of visitors. The license plate

numbers of those visitors’ vehicles were used to obtain the visitors’ names, which

were then checked against the NPLEx records. A pattern of purchases made by

these individuals indicated they were using a technique called “smurfing,” in

which many people gather pseudoephedrine pills in small quantities to

manufacture methamphetamine.       Based on that information, law enforcement

obtained and executed search warrants on a number of Crow Park locations.

Randy and Rodney Crow were arrested along with their brother, Brent Crow, and

Regina Vaught-Rudich.

      Hommer was one of the individuals identified as a frequent visitor to Crow

Park. Investigators observed Hommer arriving at Crow Park the morning after

those purchasing pseudoephedrine had come and gone. A GPS tracking device

was placed on Hommer’s vehicle as part of the investigation.        The tracking

device data shows that Hommer’s vehicle was driven to the Walmart store in

Oskaloosa on September 29, 2012. The NPLEx records show Brock Burgdorf

purchased pseudoephedrine on that date. Surveillance video shows Burgdorf

exiting Hommer’s vehicle, entering Walmart, and purchasing pseudoephedrine.

      Investigators reviewed Burgdorf’s pseudoephedrine purchases and

discovered a pattern of purchases with four other individuals. Burgdorf and those

four individuals were arrested as part of the conspiracy to manufacture and

deliver methamphetamine. Law enforcement eventually arrested eight others in

connection with the conspiracy, including Velda Crosby and Rhonda Dawson.
                                          4


The NPLEx records show those identified as being involved in the conspiracy

purchased pseudoephedrine 650 times between July 2010 and August 2012.

        Hommer was arrested in connection with the conspiracy on October 15,

2012.      After his arrest, pseudoephedrine purchases from all but two of the

identified coconspirators stopped. Crosby, one of the two coconspirators who

made a purchase after Hommer’s arrest, testified she did so to help exculpate

Hommer.

        Before trial, Hommer filed a motion in limine to exclude the NPLEx

records.     He argued they were public records and investigatory reports, and

therefore, the records were inadmissible as hearsay under Iowa Rule of

Evidence 5.803(8)(B). He also objected to the records’ admission at trial. The

trial court ruled the records were admissible under the business record exception

to the hearsay rule.

        The State called four of Hommer’s accomplices to testify at trial: Randy

Crow, Rodney Crow, Dawson, and Crosby. Randy Crow testified that Hommer

had asked him to purchase Sudafed to manufacture methamphetamine in order

to support their drug habits. In return, Hommer gave Randy approximately one

gram of methamphetamine per box of Sudafed.           Randy purchased Sudafed

every ten days as allowed by law.        During the course of the conspiracy, he

purchased Sudafed a total of sixty-nine times and gave the Sudafed directly to

Hommer on all but three occasions. On those three occasions, Randy gave the

pills   to   his   brother,   Brent   Crow,   who   knew   how   to   manufacture

methamphetamine and did so with Hommer. Randy also collected Sudafed from

others who purchased it as part of the conspiracy. He gave the pills to Hommer
                                                5


or Brent Crow and, in turn, delivered each person their share of the

manufactured methamphetamine after receiving it from Hommer.

         Rodney Crow testified that Brent Crow asked him to purchase

pseudoephedrine pills and to collect them from other people in order to

manufacture methamphetamine.              Rodney recruited Dawson and others to

purchase the pills every ten days. Although Brent usually arrived to collect the

pills alone, Hommer came with him on occasion. Rodney then gave the pills to

Brent     with    the    expectation     that       he     would    be     compensated       with

methamphetamine the next day. Although Brent usually provided Rodney with

the methamphetamine, Rodney testified that Hommer did so on at least one

occasion.

         Dawson testified she initially provided pseudoephedrine to Robert Vaught

in   exchange      for    methamphetamine            but     did    not    know    where      the

methamphetamine came from. Later, she gave the pills to Rodney Crow, who at

some point informed Dawson he was giving the pills to Brent Crow. Although

Dawson provided the pills directly to Brent a couple times, she never provided

them directly to Hommer. Dawson did not know Hommer well, but she knew

Hommer and Brent were friends and saw them hanging out together a couple of

times.

         Crosby    testified    she     became       friends   with       Hommer       and   used

methamphetamine          with    him.      Hommer           asked     Crosby      to    purchase

pseudoephedrine—specifically, Sudafed—and provided her with the money to

buy it, which she did every ten days. Because Crosby did not have a vehicle,

Hommer sometimes drove her to purchase it. She also rode along with Hommer
                                       6


when he went to gather pills from other people and witnessed Hommer give

Burgdorf money to purchase pseudoephedrine.        Crosby enlisted friends who

used methamphetamine to purchase pseudoephedrine, which was then given to

Hommer in exchange for methamphetamine.          Crosby received approximately

three-quarters of a gram of methamphetamine in exchange for purchasing

pseudoephedrine, but she testified that sometimes it was less because, as

Hommer told Crosby, “it didn’t make as much.” After Crosby provided Hommer

with the pseudoephedrine, Hommer would put the pills into a small black box with

a magnet on the back and secure it inside the wheel well of his vehicle. Crosby

testified that she heard what sounded like Hommer running the pills through a

grinder in his bedroom.    She also observed that Brent Crow would come to

Hommer’s home every ten days and the two would leave the home together after

midnight.

      At the close of the State’s evidence and again at the close of trial,

Hommer moved for judgment of acquittal based primarily on the lack of evidence

corroborating the accomplice testimony.      Without that testimony, Hommer

argued, there was insufficient evidence to support a conviction on either charge.

The trial court denied both motions.

      The jury found Hommer guilty of conspiracy to manufacture more than five

grams of methamphetamine and conspiracy to deliver more than five grams of

methamphetamine. Hommer filed a motion in arrest of judgment, alleging there

lacked evidence corroborating the accomplice testimony and that without the

accomplice testimony there was insufficient evidence to convict him. He also

filed a motion for new trial, urging the trial court erred in admitting the NPLEx
                                         7


records into evidence. Both motions were denied, and Hommer was sentenced

to a term of not more than twenty-five years in prison.

      II.     Accomplice Testimony.

      On appeal, Hommer again challenges the sufficiency of the evidence

corroborating the accomplice testimony presented at trial. Specifically, he argues

the district court erred in denying his motions for judgment of acquittal and his

motion in arrest of judgment because the testimony of Randy Crow, Rodney

Crow, Dawson, and Crosby was not corroborated by evidence tying him to the

conspiracy.

      Iowa Rule of Criminal Procedure 2.21(3) provides that a conviction may

not be had on the testimony of an accomplice unless that testimony is

corroborated by other evidence that tends to connect the defendant with the

commission of the offense.       The purpose of this rule is twofold: “First, it

independently tends to connect defendant to the crime. Second, it supports the

credibility of an accomplice whose motives are clearly suspect because of the

accomplice’s self-interest in focusing blame on the defendant.” State v. Brown,

397 N.W.2d 689, 694 (Iowa 1986).

      While the corroborating evidence need not be strong or confirm each

material fact testified to by the accomplice, it must corroborate some material

aspect of the accomplice’s testimony and tend to connect the defendant with the

offense. Id. at 694-95; State v. Hutchinson, 341 N.W.2d 33, 37 (Iowa 1983).

“[C]orroboration is not sufficient if it merely shows the commission of the offense

or the circumstances thereof.” Iowa R. Crim. P. 2.21(3). The testimony of one
                                       8


accomplice is also insufficient to corroborate the testimony of another

accomplice. State v. Barnes, 791 N.W.2d 817, 824 (Iowa 2010).

      The existence of corroborative evidence is a question of law to be

determined by the trial court. Hutchinson, 341 N.W.2d at 37. The sufficiency of

that evidence is a question of fact to be determined by the jury. Id. We review a

challenge to the court’s determination of the existence of corroborative evidence

for correction of errors at law. State v. Bugely, 562 N.W.2d 173, 176 (Iowa

1997). In so doing, we view the evidence in the light most favorable to the State

and indulge in every legitimate inference that may be fairly and reasonably

deduced from it. Id.

      There is no question here that Randy Crow, Rodney Crow, Dawson, and

Crosby are accomplices. The State admits as much, and the four were charged

with commission of the same crime. The question is whether their testimony is

corroborated by other evidence connecting Hommer to the crime.

      Randy Crow’s testimony was corroborated by NPLEx data and

surveillance evidence showing Hommer visited Crow Park at regular intervals

immediately following the dates pseudoephedrine was purchased by those

involved with the conspiracy.   Randy’s testimony that Hommer drove him to

Walmart to purchase pseudoephedrine is also corroborated. Surveillance video

of the Walmart in Indianola shows Hommer’s vehicle pulling up to the door and

Randy exiting the vehicle at 4:27 p.m. on August 15, 2012. At 4:29 p.m., the

video shows Randy purchasing Sudafed.        The purchase is confirmed in the

NPLEx records. The surveillance video then shows Randy exit the store and get
                                        9


back into Hommer’s vehicle at 4:35 p.m. This evidence connects Hommer to the

crimes by showing he took action to further the conspiracy.

      Similar evidence corroborates Crosby’s testimony. Crosby testified she

witnessed Hommer give Burgdorf money to purchase pseudoephedrine and was

with Hommer when Burgdorf purchased pseudoephedrine.                 Surveillance

evidence shows Hommer’s vehicle was at the Walmart in Oskaloosa at 5:48 p.m.

on September 29, 2012. Video surveillance shows Burgdorf exiting Hommer’s

vehicle and purchasing pseudoephedrine, which is confirmed by NPLEx records.

Again, this evidence corroborates Hommer’s participation in the crimes by

showing Hommer took action to further the conspiracy.

      There is also evidence to corroborate part of Rodney Crow’s and

Dawson’s testimony. For instance, the NPLEx records corroborate their claims

about the other individuals who were involved in purchasing pseudoephedrine for

the conspiracy. However, very little of their testimony relates to Hommer or his

role in the conspiracy.1   Rodney’s testimony that Hommer provided him with

methamphetamine at least one time tentatively connects Hommer to the

conspiracy, but there is no independent evidence to corroborate it. Dawson did

not provide testimony to adequately connect Hommer to the conspiracy.

Therefore, neither the testimony of Rodney Crow nor Dawson is corroborated.



1
  With regard to Hommer, Rodney Crow testified only to the following: he had known
Hommer since third grade, he knew Hommer to drive a white Dodge SUV, and he
received methamphetamine directly from Hommer at least once. Dawson’s testimony
mainly concerned Brent Crow, with whom she had a relationship. With regard to
Hommer, she testified: she had seen Brent and Hommer hang out a couple times, she
didn’t know Hommer “that well,” she knew Hommer and Brent had been friends since
they were in school, she had seen Hommer in a silver Durango, and she had used
methamphetamine with Hommer on two occasions.
                                           10


       Corroboration of accomplice testimony is not necessary if “the conviction

could have been sustained without the testimony of the accomplice.” State v.

Hobbs, 107 N.W.2d 238, 242 (Iowa 1961); see also State v. Huntington, 80

N.W.2d 744, 746 (Iowa 1957) (holding accomplice testimony is admissible and

requires no corroboration to be considered as evidence that the crime was

committed by someone). The testimony of Rodney Crow and Dawson provided

the jury with an overview of the size and scope of the conspiracy, as well as how

it worked,2 but very little from their testimony relates to Hommer or his

involvement in the conspiracy.       Because the testimony of Rodney Crow and

Dawson is not evidence upon which a jury could convict Hommer of either

conspiracy to manufacture or conspiracy to deliver methamphetamine,

corroborative evidence was not required under rule 2.21(3).

       Because there is sufficient evidence to corroborate the testimony of Randy

Crow and Crosby, and corroboration is not needed for the testimony of Rodney

2
  From our review of the evidence, it appears the conspiracy had three tiers. At the
bottom were Dawson and Crosby, as well as others who obtained pseudoephedrine to
be used in the manufacture of methamphetamine and, in exchange, received a portion
of the methamphetamine manufactured from it. In the middle were Randy and Rodney
Crow, who not only purchased pseudoephedrine but also acted as intermediaries by
collecting the pseudoephedrine from the bottom tier individuals and delivering it to those
manufacturing the methamphetamine. Once the methamphetamine was manufactured,
they received the finished product and delivered each individual purchaser their share of
the methamphetamine. At the top of the operation were Hommer and Brent Crow, who
manufactured the methamphetamine.
         It also appears the operation was divided into two branches. Randy Crow
functioned as an intermediary between half of those obtaining pseudoephedrine and
Hommer, while Rodney Crow acted as an intermediate between the other half and Brent
Crow. While there was occasional exchanging of duties between Hommer and Brent
Crow, presumably when one was unavailable, it appears there was little interaction by
one half with the other. As a result, the evidence of Hommer’s involvement comes
primarily from Randy Crow and Crosby, who worked on Hommer’s side of the operation.
         Rodney Crow and Dawson worked on Brent Crow’s side of the operation and
had limited knowledge of, or interaction with, Hommer. Their testimony alone is
insufficient to convict Hommer; instead, it shows how the conspiracy operated as a
whole.
                                         11


Crow and Dawson, we affirm the denial of Hommer’s motions for judgment of

acquittal and motion in arrest of judgment.

       III.    Sufficiency of the Evidence.

       Hommer also contends there is insufficient evidence to support his

convictions. We review this claim for a correction of errors at law. State v.

Sandford, 814 N.W.2d 611, 615 (Iowa 2012). We consider all the evidence in the

record in the light most favorable to the State. Id. If there is substantial record

evidence to support the verdict, we uphold it. Id. Evidence is substantial if it can

convince a rational jury the defendant is guilty beyond a reasonable doubt. Id.

We recognize the jury is free to reject certain evidence and credit other evidence.

Id.

       Hommer was convicted of conspiracy to manufacture methamphetamine

and conspiracy to deliver methamphetamine.            Because conspiracies are

clandestine affairs by nature, there is rarely direct evidence of an agreement to

form a conspiracy.         See State v. Kern, 831 N.W.2d 149, 159 (Iowa 2013).

Therefore, circumstantial evidence and the inferences drawn from it may support

a conviction on a conspiracy charge. Id. However, circumstantial evidence of an

agreement must be based on more than suspicion. Id.

       A. Conspiracy to Manufacture.

       In     order   to    convict   Hommer   of   conspiracy    to   manufacture

methamphetamine, the State was required to show the following:

             1. Between August 2010 and October 15, 2012, the
       Defendant agreed with one or more other persons that:
             a. One or more of them would manufacture
       methamphetamine; or
             b. Attempt to manufacture methamphetamine.
                                       12


              2. The Defendant entered into the agreement with the intent
       to promote or facilitate the manufacture of methamphetamine.
              3. The Defendant or one or more other persons committed
       an overt act.
              4. None of these other people were law enforcement agents
       investigating the manufacturing of methamphetamine or assisting
       law enforcement agents when the conspiracy began.

Hommer challenges the evidence of an agreement and the evidence of

manufacturing.

       A jury could reasonably find an agreement existed between Hommer and

the other members of the conspiracy. Randy Crow and Crosby testified they

provided pseudoephedrine directly to Hommer and, in exchange, received

directly from Hommer an amount of methamphetamine manufactured from it. In

addition, the evidence shows Hommer drove Randy Crow to Walmart, where he

purchased pseudoephedrine before getting back into Hommer’s vehicle.

Hommer also gave Burgdorf money to purchase pseudoephedrine and drove him

to Walmart to     make    the   purchase.     Coupled    with   the   patterns of

pseudoephedrine purchases and Hommer’s appearance at Crow Park the day

after the pseudoephedrine was collected, there is substantial evidence Hommer

entered into an agreement to manufacture methamphetamine and had the intent

to do so.

       Hommer argues there is no evidence of manufacturing because he was

never found in possession of methamphetamine or any of its precursors. Both

Randy Crow and Crosby testified they received methamphetamine directly from

Hommer.     Crosby testified that after receiving pseudoephedrine from Randy

Crow, she heard Hommer grind the pills in his bedroom. He would then leave

with Brent Crow for an hour or two in the middle of the night. The following day,
                                               13


Hommer provided Randy Crow with methamphetamine to compensate him and

others for purchasing the pseudoephedrine.                Crosby testified that when the

amount of methamphetamine received was smaller than normal, Hommer

explained “it didn’t make as much.”            Viewing the foregoing in the light most

favorable to the State, we conclude there is substantial evidence to support

Hommer’s conviction of conspiracy to manufacture more than five grams of

methamphetamine.

       B. Conspiracy to Deliver.

       Hommer also contends there is insufficient evidence by which a jury could

find   him   guilty   of     conspiracy   to    deliver    more   than   five   grams   of

methamphetamine.           In order to secure a conviction for conspiracy to deliver

methamphetamine, the State was required to prove the following:

              1. Between August 2010 and October 15, 2012, the
       Defendant agreed with one or more other persons that:
              a. One or more of them would deliver methamphetamine; or
              b. Attempt to deliver methamphetamine.
              2. The Defendant entered into the agreement with the intent
       to promote or facilitate the delivery of methamphetamine.
              3. The Defendant or one or more other people committed an
       overt act.
              4. None of these other people were law enforcement agents
       investigating the manufacture of methamphetamine or assisting law
       enforcement agents in the investigation when the conspiracy
       began.

       There is ample evidence by which a reasonable jury could find Hommer

guilty of conspiracy to deliver more than five grams of methamphetamine. Randy

Crow and Crosby testified that Hommer provided them with methamphetamine

on multiple occasions.          In addition, Hommer provided Randy Crow with

methamphetamine that he was to deliver to others in exchange for providing
                                          14


pseudoephedrine.       The methamphetamine was measured and in individual

baggies for delivery with each person’s initials marked on the bag.

       Because there is sufficient evidence to support Hommer’s convictions, we

affirm the denial of his motions for judgment of acquittal and motion in arrest of

judgment.

       IV.       Admissibility of the Evidence.

       Hommer challenged the admission of the NPLEx records in a motion in

limine, arguing the records are an investigative report for law enforcement and

therefore exempt from the hearsay exception for public records provided in Iowa

Rule of Evidence 5.803(8). He raised the issue again in a motion for new trial

and now advances this argument on appeal.3

       We review a hearsay ruling for the correction of errors at law. State v.

Dudley, 856 N.W.2d 668, 675 (Iowa 2014). If hearsay evidence was admitted,

we will reverse because the admission of hearsay evidence is considered

prejudicial unless the contrary is shown. Id.

       A pharmacy is required by both federal and state law to obtain

identification    information   and   a    signature    from    anyone     purchasing

pseudoephedrine. See 21 U.S.C. § 830(e)(1)(A)(iv); Iowa Code § 124.212A(2),

(3), (4). In addition, the purchaser’s name and address, the date and time of

purchase, and the name of the pseudoephedrine product purchased and quantity


3
  In his motion for new trial, Hommer asserted the court erred in admitting the NPLEx
records as business records, asserting instead that they were investigative reports “as
law enforcement tools” and were thereby excluded from the public records exception
under rule 5.803(8)(b)(i)-(iv). In a companion case, State v. Burgdorf, 861 N.W.2d 273,
276-78 (Iowa 2014), the issue on appeal was whether sufficient foundation had been laid
for the district court to admit the NPLEx records as business records. We found there
was not, and reversed and remanded for new trial.
                                          15

sold must be recorded in the electronic logbook.                     See 21 U.S.C.

§ 830(e)(1)(A)(iii); Iowa Code § 124.212A(5).

       The trial court found the NPLEx records fall under the business record

exception to the hearsay rule. This exception applies to

       [a] memorandum, report, record, or data compilation, in any form,
       of acts, events, conditions, opinions, or diagnoses, made at or near
       the time by, or from information transmitted by, a person with
       knowledge, if kept in the course of a regularly conducted business
       activity, and the regular practice of that business activity was to
       make the memorandum, report, record, or data compilation, all as
       shown by the testimony of the custodian or other qualified witness,
       or by certification that complies with rule 5.902(11), rule 5.902(12),
       or a statute permitting certification, unless the source of information
       or the method or circumstances of preparation indicate lack of
       trustworthiness.

Iowa R. Evid. 5.803(6). Here, the records are maintained by a business—in this

case, a pharmacy.      The NPLEx records the event of a person purchasing a

pseudoephedrine product and are made at the time of the event by a person with

knowledge of the event. Finally, these records are kept in the course of regularly

conducted business activity, as required by law. Therefore, the NPLEx records

fall within the definition of a business record set forth in rule 5.803(6).

       Hommer argues the NPLEx records more appropriately fall under the

public records exception set forth in rule 5.803(8). Specifically, he contends the

NPLEx records are inadmissible as exempt public records under rule

5.803(8)(B). In order to qualify as a public record under this rule, the evidence in

question must be “records, reports, statements, or data compilations of a public

office or agency.” Iowa R. Evid. 5.803(8)(A). While the records may be released

to law enforcement as set forth in Iowa Administrative Code rule 657-100.4(124),

they are not compiled by law enforcement or any public office or agency.
                                         16


Because the records do not fall under the definition set forth in rule 5.803(8)(A),

they cannot fall under the exemptions set forth in rule 5.803(8)(B) as Hommer

argues.

       Because the NPLEx records are admissible under the business records

exception to the hearsay rule, we affirm the trial court’s evidentiary ruling

admitting the records into evidence.

       V.     Ineffective Assistance of Counsel.

       Finally, Hommer contends he received ineffective assistance of trial

counsel. In order to prevail on a claim of ineffective assistance of counsel, a

defendant must show that as a matter of law, trial counsel failed to perform an

essential duty and prejudice resulted. State v. Taylor, 689 N.W.2d 116, 134

(Iowa 2004). We will affirm a conviction if the record is adequate for us to

determine the defendant is unable to establish both a breach of duty and

prejudice. Id. In order to prevail on the prejudice prong of this test, a defendant

“must show there is a reasonable probability that, but for counsel’s

unprofessional errors, the result of the proceeding would have been different.”

Strickland v. Washington, 466 U.S. 668, 694 (1984).

       Hommer’s ineffective-assistance claims are based upon his counsel’s

handling of evidence of a prior conviction for conspiracy to manufacture

methamphetamine.      Specifically, Hommer argues counsel was ineffective by

allowing and discussing evidence of his prior conviction for conspiracy to

manufacture methamphetamine.         He also argues counsel was ineffective by

failing to request the jury be instructed that his prior conviction for possession of

methamphetamine could only be used to determine his credibility as a witness.
                                            17


       The State argues Hommer is unable to show counsel breached an

essential duty regarding the evidence of his prior conviction because counsel

made a strategic decision to discuss Hommer’s past. The State further argues it

is “possible” counsel chose not to emphasize the prior convictions by requesting

the jury be given a limiting instruction.

       Our supreme court has often stated its preference for reserving questions

of ineffective assistance of counsel for postconviction-relief proceedings to allow

trial counsel to defend against the charge.      See, e.g., State v. McNeal, 867

N.W.2d 91, 105 (Iowa 2015).            “This is especially appropriate when the

challenged actions concern trial strategy or tactics counsel could explain if a

record were fully developed to address those issues.” Id. at 105-06. We will only

resolve such claims on direct appeal in the rare event the trial record alone is

sufficient to allow us to determine the merits of the claim. Id. at 106. Because

the record before us is inadequate to reach the merits of Hommer’s claims of

ineffective assistance, we preserve them for possible postconviction-relief

proceedings.

       AFFIRMED.